Title: To George Washington from William Bradford, Sr., 14 September 1776
From: Bradford, William, Sr. (1729-1808)
To: Washington, George

 

State of Rhode Island &c. Bristol September 14th 1776
Sir

Governor Cooke having entered the Hospital for Inoculation it becomes incumbent upon me to acquaint your Excellency that upon the Receipt of a Letter of the 3d instant from Mr President Hancock inclosing several Resolves of the General Congress, One of them ordering One of the Continental Battalions in this State to march immediately to New York and requesting the Massachusetts-Bay to send a Regiment of their Militia to replace it and another recommending it to all the States Northward of Virginia to furnish all the Aid in their Power to the Army at New York, I summoned the Committee appointed to act in Cases of Emergency during the Recess of the General Assembly to meet who have taken every necessary Measure to forward the March of the Battalion ordered to New York. Part of them will proceed this Day and the Remainder to Morrow.
The Committee not having it in their Power to afford so speedy an Aid in any other Way have requested Col. Richmond who commands the other Continental Battalion in this State to hold it in Readiness to march at the shortest Notice. And he accordingly will proceed with his Battalion to New York as soon as he shall receive Intelligence that the Regiment from the Massachusetts hath entered this State. To replace it the Committee have Ordered a Battalion of Militia of Seven Hundred Men to be raised and embodied. I have the Honor to be with great Esteem and Respect Sir Your Excellency’s Most obedient and Most humble Servant

William Bradford Deputy Governor

